Citation Nr: 0310539	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  99-08 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

Entitlement to a higher initial rating for bilateral hearing 
loss, rated as noncompensably disabling prior to January 4, 
1999, rated as 90 percent disabling from January 4, 1999, 
through February 28, 2003, and rated as 10 percent disabling 
effective from March 1, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
January 1976.

This case comes before the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) North Little 
Rock, Arkansas, Regional Office (RO).

Historically, in October 1977, the veteran submitted a claim 
of entitlement to service connection for hearing loss.  In 
February 1978, the RO issued a rating decision granting 
entitlement to service connection for left ear hearing loss.  
The decision makes no mention of the right ear.  A 
noncompensable evaluation was assigned, effective October 31, 
1977, the date the veteran's claim was received.  In August 
1998, the RO awarded the veteran service connection for right 
ear hearing loss, establishing bilateral service-connected 
hearing loss.  The effective date assigned for bilateral 
hearing loss was October 31, 1977, the date of the veteran's 
original post-service claim.  The veteran perfected an appeal 
of this decision.  In February 1999, the RO awarded the 
veteran an increase in the evaluation of his bilateral 
hearing loss to 90 percent disabling, effective January 4, 
1999.  The veteran perfected an appeal challenging the 
assigned effective date.

Review of this procedural history reveals that although the 
veteran was service-connected for left ear hearing loss prior 
to the August 1998 grant of right ear hearing loss, the 
August 1998 decision was an original grant of entitlement to 
service connection for the right ear, establishing service 
connection for bilateral hearing loss for the first time.  
According to the United States Court of Appeals for Veterans 
Claims (hereinafter "Court"), when an appeal ensues from the 
veteran's disagreement with the rating assigned in connection 
with his original grant of service connection, the potential 
for the assignment of separate, or "staged," ratings for 
separate periods of time, based on the facts found, must be 
considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  In 
this case, the veteran perfected an appeal of the rating 
assigned for his newly service-connected bilateral hearing 
loss; therefore, his claim is governed by Fenderson and the 
VA must consider the applicability of staged ratings.  The 
effective date of the compensable rating will be included in 
this consideration.

The Board remanded the case for additional development in 
March 2001.  The requested development has since been 
completed.  The Board notes that in a rating decision of 
March 2003, the RO reduced the rating from 90 percent to 10 
percent.  The case is now ready for appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  In a decision of February 1978, the RO granted service 
connection for hearing loss, left, and assigned a 
noncompensable rating.

3.  The veteran filed his claim for increased compensation 
for hearing loss on December 17, 1996.  

4.  The average pure tone hearing loss on authorized 
audiological evaluation in January 1997 was 38.75 decibels in 
the right ear and 77.5 decibels in the left ear.  Speech 
recognition scores using the Maryland CNC word lists were 94 
percent in the right ear and 80 percent in the left ear.  

5.  The average pure tone hearing loss on authorized 
audiological evaluation in May 1997 was 38.75 decibels in the 
right ear and 76.25 decibels in the left ear.  Speech 
recognition scores using the Maryland CNC word lists were 90 
percent in the right ear and 72 percent in the left ear.  

6.  The average pure tone hearing loss on authorized 
audiological evaluation in June 1998 was 40 decibels in the 
right ear and 78.75 decibels in the left ear.  Speech 
recognition scores using the Maryland CNC word lists were 94 
percent in the right ear and 64 percent in the left ear.  

7.  The VA hearing loss examinations conducted in February 
1999 and February 2002 were unsuitable for rating purposes 
due to unreliable responses by the veteran.  


CONCLUSION OF LAW

The criteria for a 10 percent rating for the bilateral 
hearing loss for the period from May 28, 1997, to June 18, 
1998 are met; however the criteria are not met for a 
compensable disability rating for the period prior to May 28, 
1997, for a compensable rating for the period from June 18, 
1998, to January 4, 1999, for a rating higher than 90 percent 
disabling for the period from January 4, 1999, through 
February 28, 2003, or for a rating higher than 10 percent 
disabling effective from March 1, 2003.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.321, 4.85 Diagnostic Code 6100 
(1998 & 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist.

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been fulfilled 
with respect to the claim for an earlier effective date for a 
compensable rating for hearing loss.  The appellant was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes the discussions 
in the rating decisions and the statement of the case (SOC) 
and supplemental statements of the case (SSOCs) informed him 
of the information and evidence needed to substantiate the 
claim and complied with the VA's notification requirements.  
The communications, such as a letter from the RO dated in 
January 2003, provided the appellant with an explanation of 
what evidence was to be provided by the appellant and what 
evidence the VA would attempt to obtain on his behalf.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The SOC and SSOCs advised him of the evidence that had been 
obtained and considered.  The RO also supplied the appellant 
with the applicable regulations.  The VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed. 

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  A review of the file shows that the RO made 
appropriate efforts to obtain all relevant evidence.  The 
evidence includes the veteran's post service treatment 
records.  He has had a hearing before the Board.  The veteran 
was afforded VA examinations.  Although the two most recent 
examinations were not suitable for rating purposes due to 
unreliable responses given by the veteran, the VA examiner in 
February 2002 indicated that another examination was not 
warranted.  The Board does not know of any additional 
relevant evidence which is available but has not been 
obtained.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the claim.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the claim.  Therefore, no 
further assistance to the appellant with the development of 
evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the VCAA and the new 
implementing regulations would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the claimant in this case.  Further 
development and further expending of the VA's resources are 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the claimant in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).




II.  Factual Background.

The Board has considered the full history of the veteran's 
service-connected hearing loss.  In a decision of February 
1978, the RO granted service connection for hearing loss, 
left, and assigned a noncompensable rating.

The veteran requested increased compensation in August 1989.  
An examination was performed in September 1989, but the 
examiner stated that "Audiogram revealed normal hearing in 
the right ear, with a large functional component of the left 
ear involving his hearing.  The patient appeared to be 
malingering and did not appear to have anything more than a 
minimal hearing loss of the left ear.  The patient's 
audiometric findings were essentially of no use secondary to 
the patient's poor cooperation and malingering."  In a 
decision of October 1989, the RO confirmed the noncompensable 
rating.  The RO also confirmed the noncompensable rating in a 
decision of June 1992.

In December 1996, the veteran requested increased 
compensation for his service-connected hearing loss.  As 
noted above, this claim ultimately resulted in a grant of 
service connection for the right ear, and the hearing loss 
for both ears is now rated together. 

The report of an audiology examination conducted in January 
1997 shows that pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
15
20
60
60
LEFT
X
45
70
90
105+

The average pure tone hearing loss was 38.75 decibels in the 
right ear and 77.5 decibels in the left ear.  Speech 
recognition scores using the Maryland CNC word lists were 94 
percent in the right ear and 80 percent in the left ear.

The report of an audiology examination conducted by the VA in 
May 1997 shows that pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
20
15
65
55
LEFT
X
45
70
85
105

The average pure tone hearing loss was 38.75 decibels in the 
right ear and 76.25 decibels in the left ear.  Speech 
recognition scores using the Maryland CNC word lists were 90 
percent in the right ear and 72 percent in the left ear.

The report of an audiology examination conducted by the VA on 
June 17, 1998 shows that on the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
10
25
65
60
LEFT
X
50
70
90
105+

The average pure tone hearing loss was 40 decibels in the 
right ear and 78.75 decibels in the left ear.  Speech 
recognition scores using the Maryland CNC word lists were 94 
percent in the right ear and 64 percent in the left ear.

The veteran testified in support of his claim during a 
hearing held in October 1998.  He said that he had been 
wearing hearing aids for about two years.  He reported having 
problems understanding what other people were saying.  He 
said that he worked as a bus driver and doing moving and 
deliveries.  He recounted having had difficulty understanding 
requests from his bus passengers.  He also described having 
problems when trying to hear customers who were talking to 
him on the phone.  

The veteran also presented a letter from his employer dated 
in October 1998 which stated that the veteran had been doing 
deliveries for a business for a year, and that instructions 
had to be written on paper to ensure accuracy.  He reportedly 
had delivered furniture to the wrong address one occasion 
because of his hearing loss.  A letter dated in October 1998 
from the veteran's wife is to the effect that it is very 
difficult to talk with him because of his hearing loss.  He 
reportedly spoke too loudly and kept the television very 
loud. 

The report of an audiology examination conducted in February 
1999 shows that on the authorized audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
25
25
70
65
LEFT
X
50
75
95
105+

The average pure tone hearing loss was 46.25 decibels in the 
right ear and 81.25 decibels in the left ear.  Speech 
recognition scores using the Maryland CNC word lists were 28 
percent in the right ear and 16 percent in the left ear.  The 
examiner made the following comments:

Word recognition scores reflect a high number of 
non-responses and are not judged to be an accurate 
reflection of his word recognition ability.  Rec. 
rating based on pure tone thresholds.  

Subsequently, in the February 1999 decision, the RO increased 
the rating for the bilateral hearing loss from noncompensable 
to 90 percent.  Review of the decision reflects that it was 
based on both the puretone decibel loss and the speech 
recognition scores.  The rating decision contains no mention 
of the examiner's comments that the speech recognition scores 
were not reliable and should not be used for rating purposes.  

The veteran testified before the undersigned member of the 
Board during a videoconference hearing held in September 
2000.  He said that over the previous four years his hearing 
had been getting worse.  He said that the hearing loss had an 
adverse impact on his ability to work, and that he had 
problems understanding what other people were saying.  He 
reported that hearing aids helped somewhat, but did not 
entirely solve the problem.  He asserted that his hearing 
problems had increased in severity prior to the January 1999 
date which the RO had assigned for the compensable rating for 
the hearing loss.  

A letter dated in April 2001 from the veteran's former 
employer is to the effect that he was employed from March 
1990 to November 2000 but was terminated because of his 
hearing impairment.  He reportedly had trouble communicating 
with his employers and customers.  

The report of an audiology evaluation dated February 2002 
shows that the examiner reviewed the claims file.  She noted 
that a previous test in September 1989 had been interpreted 
as showing "functional overlay" and that the 
"pseudohypacusic test behavior involved both puretone and 
speech audiometry results for the left ear."  The VA 
examiner also noted that an evaluation in February 1992 
showed that the audiologist reported an average improvement 
of 20 decibels during the course of the evaluation.  These 
changes were obtained by use of Stenger interference levels.  
Stenger results of this type are considered positive 
indicators of pseudohypacusis.  The VA examiner also noted 
that when a VA examination was conducted in February 1999, 
the audiologist who conducted that exam reported concerns 
over the reliability of the veteran's test responses and 
recommended rating on pure tones as the speech audiometry 
results were judged to be unreliable and not a true indicator 
of organic function.  The February 2002 VA examiner noted 
that it appeared that this recommendation was not heeded as 
the veteran's rating was increased from 10 percent to 90 
percent.  

The VA examiner in February 2002 further noted that the 
veteran wore his hearing aids to the evaluation and did not 
appear to have any difficulty understanding the questions.  
When questioned regarding his employability, he firmly denied 
being unemployable.  He said that he still held a commercial 
vehicle license and was capable of driving trucks and motor 
coaches safely.  He was adamant about his capability to work 
and stated that he could drive anything.  He said that he was 
a good and capable driver and operated a delivery company.  
He explained that the difficulties which he had when driving 
a motor coach in his last employment occurred only when 
passengers requested that he make unscheduled stops and he 
failed to understand or react to those requests.  

On the authorized audiological evaluation in February 2002, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
70
70
LEFT
40
55
75
95
105

The average pure tone hearing loss was 49 decibels in the 
right ear and 83 decibels in the left ear.  Speech 
recognition scores using the Maryland CNC word lists were 52 
percent in the right ear and 36 percent in the left ear.  The 
examiner also performed additional diagnostic and clinical 
tests, including tests for immitance findings, and distortion 
product otoacoustic emissions.  The examiner noted that 
pseudohypacusic test behavior and indicators were observed 
and recorded in both ears to puretone and speech stimuli.  
Puretone Stenger tests were attempted but were not successful 
and variability of responses prevented meaningful application 
of the test.  Reinstruciton and repeat testing did not 
resolve the test discrepancies although test behavior and 
responses did significantly improve.  The examiner concluded 
that the results were judged to be unacceptable for rating 
purposes, and that reevaluation was not recommended.  She 
concluded that the June 1998 audiological evaluation was the 
last reliable test of record for compensation purposes for 
both puretone and speech.  

With respect to whether the veteran's hearing loss caused 
marked interference with employment or presented an usual or 
exceptional disability picture, the examiner noted that the 
veteran's hearing loss did not disqualify him from holding a 
commercial vehicle license.  The examiner stated that she 
concurred with the veteran's assessment that his hearing loss 
was not preventing him from being employed and did not appear 
to present an unusual or exceptional disability picture.  

III.  Analysis.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The veteran's hearing loss is rated under 
Diagnostic Code 6100.

Regulatory changes amended the portion of the VA Schedule for 
Rating Disabilities pertaining to the ears.  This amendment 
was effective June 10, 1999.  See 64 Fed. Reg. 25202 through 
25210 (May 11, 1999).  However, the changes pertain primarily 
to exceptional patterns of hearing loss which are not present 
in this case.

In evaluating the claim for a higher rating, the Board notes 
that, with respect to the period of time prior to June 10, 
1999, only the old rating criteria are applicable.  See Green 
v. Brown, 10 Vet. App. 111, 117 (1997) (a change in rating 
criteria cannot be given an effective date earlier than the 
effective date of the regulation change) citing 38 U.S.C.A. 
§ 5110(g); 38 C.F.R. §§ 3.114(a), 3.400(p).  Under the rating 
criteria for diseases of the ear in effect prior to June 10, 
1999 (old criteria), Diagnostic Code 6100 provided that 
disability evaluations for hearing impairment are derived by 
a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).  Examinations are conducted using the controlled 
speech discrimination tests together with the results of the 
puretone eudiometry test.  See 38 C.F.R. § 4.85.  

The results are then analyzed using tables contained in 
38 C.F.R. § 4.85, Diagnostic Code 6100.  "Puretone threshold 
average," as used in Tables VI and VIa, is the sum of the 
puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, 
divided by four.  This average is used in all cases to 
determine the Roman numeral designation for hearing 
impairment from Table VI or VIa.

Regarding the period of time prior to January 4, 1999, the 
Board notes that the RO has assigned a noncompensable rating 
for the bilateral hearing loss.  The items of evidence which 
are most relevant to this period of time are the examination 
reports dated in January 1997, May 1997, and June 1998.  
Under Table VI contained in Diagnostic Code 6100, the average 
pure tone thresholds and speech recognition scores for the 
right ear demonstrated during the January 1997 VA examination 
correspond to category I.  The puretone thresholds and speech 
recognition scores for the left ear correspond to category 
III under Table VI.  The intersection point for these 
categories under Table VII shows that the hearing loss did 
not meet the levels contemplated for a compensable rating.  

Under Table VI contained in Diagnostic Code 6100, the average 
pure tone thresholds and speech recognition scores for the 
right ear demonstrated during the May 1997 VA examination 
correspond to category II.  The puretone thresholds and 
speech recognition scores for the left ear correspond to 
category VI under Table VI.  The intersection point for these 
categories under Table VII shows that the hearing loss met 
the levels contemplated for a 10 percent rating.  

Under Table VI contained in Diagnostic Code 6100, the average 
pure tone thresholds and speech recognition scores for the 
right ear demonstrated during the June 1998 VA examination 
correspond to category I.  The puretone thresholds and speech 
recognition scores for the left ear correspond to category 
VII under Table VI.  The intersection point for these 
categories under Table VII shows that the hearing loss did 
not meet the levels contemplated for a compensable rating.  

Taking these calculations into account, the Board find that a 
noncompensable disability rating is appropriate for the 
period prior to May 28, 1997, a 10 percent rating is 
warranted for the period from May 28, 1997 to June 17, 1998, 
and a noncompensable rating is warranted for the period from 
June 17, 1998, to January 1999.  To this extent only, the 
appeal is granted.

With respect to the questions of whether a rating higher than 
90 percent disabling is warranted for the period from January 
4, 1999, through February 28, 2003, and whether a rating 
higher than 10 percent disabling effective from March 1, 
2003, for bilateral hearing loss, the Board finds that there 
is no basis for assigning higher ratings.  In light of the 
lack of reliable results in the examination reports of 
February 1999 and February 2002, the Board finds that they 
are unsuitable for rating purposes.  The most recent reliable 
examination report is the one dated in June 1998, and it does 
not reflect that the criteria for a rating higher than 10 
percent are met.  The Board also notes that the regulations 
which are applicable to rating reductions are not applicable 
to the decrease from 90 percent to 10 percent which was 
effective on March 1, 2003, as this is considered to be part 
of the staged rating which is being assigned in connection 
with the grant of service connection for bilateral haring 
loss.  

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1.  The Board notes that in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disorder.  38 C.F.R. § 3.321(b).  However, the Board believes 
that the regular schedular standards applied in the current 
case adequately describe and provide for the veteran's 
symptoms and disability level.  The record does not reflect a 
disability picture that is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability.  

The Board notes that the disability has not required frequent 
hospitalizations.  With respect to whether there is evidence 
of marked interference with employment, the Board notes that 
the veteran is employed.  He has not presented any objective 
evidence to show that he lost time from work due to hearing 
loss.  Although he apparently lost previous employment due to 
problems associated with his hearing loss, he was able to 
secure and retain his current employment.  The VA examiner 
specifically indicated that the disorder was not productive 
of marked impairment of employability.  In summary, the Board 
does not find that the veteran's case is outside the norm so 
as to warrant consideration of the assignment of an 
extraschedular rating.  Therefore, referral of this matter 
for consideration under the provisions of 38 C.F.R. § 3.321 
is not warranted.  See Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995), and Floyd v. Brown, 9 Vet. App. 94-96 (1996).


ORDER

A 10 percent rating is granted for the bilateral hearing loss 
for the period from May 28, 1997 to June 17, 1998, subject to 
the law and regulations applicable to the payment of monetary 
benefits.  To this extent only, the appeal is granted.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

